 


110 HR 2007 IH: To amend title 5, United States Code, to provide that the National Security Personnel System shall not apply with respect to certain laboratories within the Department of Defense.
U.S. House of Representatives
2007-04-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS
1st Session
H. R. 2007 
IN THE HOUSE OF REPRESENTATIVES 
 
April 23, 2007 
Mr. Turner (for himself, Mr. Wolf, Mr. Hobson, Mr. Moran of Virginia, and Mr. Boehner) introduced the following bill; which was referred to the Committee on Oversight and Government Reform
 
A BILL 
To amend title 5, United States Code, to provide that the National Security Personnel System shall not apply with respect to certain laboratories within the Department of Defense. 
 
 
1.Exclusion of certain laboratories from National Security Personnel System 
(a)In generalSection 9902(c)(1) of title 5, United States Code, is amended by striking all that follows a laboratory under paragraph (2) and inserting a period. 
(b)Effective dateThe amendment made by subsection (a) shall be effective as of the date of the enactment of this Act or September 30, 2008, whichever is earlier.  
 
